                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

RENEE KEENE,

                Plaintiff,

v.                                                  Case No: 2:17-cv-586-FtM-38CM

COMMISSIONER OF SOCIAL
SECURITY,

               Defendant.
                                           /

                                          ORDER1

      Before     the    Court   is   Magistrate   Judge   Carol   Mirando’s   Report   and

Recommendation.        (Doc. 24).     Judge Mirando recommends that the decision of

Defendant Commissioner of Social Security be reversed. Neither party filed a timely

objection to the Report and Recommendation, so the matter is ripe for review.

      After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. See 28 U.S.C. § 636(b)(1); see also Williams v. Wainwright,

681 F.2d 732 (11th Cir. 1982).        In the absence of specific objections, there is no

requirement that a district judge review factual findings de novo, Garvey v. Vaughn, 993



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept, reject, or modify, in whole

or in part, the findings and recommendations, 28 U.S.C. § 636(b)(1)(C). The district judge

reviews legal conclusions de novo, even in the absence of an objection. See Cooper-

Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994).

      After careful consideration and an independent review of the file, the Court accepts

and adopts the Report and Recommendation (Doc. 24) in full.

      Accordingly, it is now

      ORDERED:

      1. The Report and Recommendation (Doc. 24) is ACCEPTED and ADOPTED

          and incorporated into this Order.

      2. Pursuant to 42 U.S.C. § 405(g), the Commissioner’s decision is REVERSED

          and REMANDED to the Commissioner for consideration of the following:

             a. The new evidence that Keene submitted from her treating psychiatrist

                 Dr. Kilchenstein;

             b. A reevaluation of the severity of Keene’s mental impairments;

             c. A reevaluation of Keene’s residual functional capacity (“RFC”) in light of

                 all evidence in the record, including the new evidence;

             d. A reevaluation of the availability of jobs in significant numbers that

                 Keene may perform with her RFC; and

             e. Any     other   determinations    consistent      with   the   Report   and

                 Recommendation, or in the interests of justice.

      3. The Clerk is DIRECTED to enter judgment pursuant to 42 U.S.C. § 405(g),

          sentence four, in favor of Keene, and close the file.




                                              2
      DONE and ORDERED in Fort Myers, Florida this 23rd day of January, 2019.




Copies: All Parties of Record




                                        3
